—Order, Supreme Court, New York County (Alfred Toker, J.) entered April 1, 1993, which, inter alia, granted defendants’ motion to quash plaintiffs’ subpoena duces tecum, and to preclude plaintiffs’ expert economist from testifying unless the medical basis for certain treatment and care allegedly needed by plaintiff were disclosed, unanimously modified, on the law, the facts *209and in the exercise of discretion, to deny preclusion of the economist’s testimony, and otherwise affirmed, without costs.
Plaintiffs’ subpoena was properly quashed insofar as it sought lease agreements, tax returns and other materials relating to the leasing of the premises where the accident occurred, such materials being "clearly irrelevant” (Grotallio v Soft Drink Leasing Corp., 97 AD2d 383) to the applicability of Labor Law § 240. Concerning the expected testimony of plaintiffs’ expert economist, any additional disclosure of the subject matter thereof could lead to the divulgence of facts upon which his opinion is based, and therefore should not have been directed (Krygier v Airweld, Inc., 176 AD2d 700). Concur — Rosenberger, J. P., Ross, Rubin, Nardelli and Tom, JJ.